Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Subsidiary State of Incorporation NextWave Wireless LLC Delaware NextWave Broadband Inc. Delaware NW Spectrum Co. Delaware NextWave Metropolitan Inc. Delaware AWS Wireless Inc. Delaware WCS Wireless License Subsidiary, LLC Delaware Inquam Norway AS Norway Inquam Broadband GmbH Germany Babian Software India Pvt India India Cygnus Acquisition Co. Nova Scotia, Canada NWGN LLC Delaware Hughes Systique Corporation Delaware Nextwave Argentina S.A. Argentina Infotel Argentina S.A. Argentina Callbi S. A. Argentina 4253311 Canada Inc. Ontario, Canada 4399773 Canada Inc. Ontario, Canada WiMAX Telecom AG Switerland NextWave Spectrum UK Ltd. United Kingdom NextWave Inversiones Ltda. Chile NextWave Chile Ltda. Chile
